Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-31-2005

Dibella v. Beachwood
Precedential or Non-Precedential: Precedential

Docket No. 03-4892




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Dibella v. Beachwood" (2005). 2005 Decisions. Paper 1080.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1080


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                        PRECEDENTIAL

  IN THE UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT


                 No: 03-4892/04-1257


      ROBERT DIBELLA; JOHN MCLAUGHLIN,

                  Appellants - (Case No.03-4892)
                          v.

      BOROUGH OF BEACHWOOD, a municipality
           organized under the laws of the State
 of New Jersey; BEACHWOOD POLICE DEPARTMENT;
     JOHN WAGNER, CHIEF, in his official capacity
     and personally; JOHN ZUPA, POLICE OFFICER,
           personally and in his official capacity


       ROBERT DIBELLA; JOHN MCLAUGHLIN

                           v.

 BOROUGH OF BEACHWOOD, a municipality organized
       under the laws of the State of New Jersey;
BEACHWOOD POLICE DEPARTMENT; JOHN WAGNER,
      Chief, in his official capacity and personally;
     JOHN ZUPA, Police Officer, personally and in
                    his official capacity

                    Appellants - (Case No. 04-1257)
                    ___________

   On Appeal from the United States District Court
              for the District of New Jersey
             District Court No. 02-CV-3883
  District Judge: The Honorable Garrett E. Brown, Jr.
                   _________________

             Argued on January 11, 2005
   Before: ROTH and CHERTOFF * , Circuit Judges, and SHAPIRO,** District Judge.

Harry J. Levin, Esquire (Argued)
Colleen F. Cyphers
Levin & Cyphers
1410 Hooper Avenue
Toms River, NJ 08753

              Counsel for Appellants/Cross Appellees

David R. Leahy, Esquire (Argued)
Gilmore & Monahan
10 Allen Street
P.O. Box 1540
Toms River, NJ 08754

              Counsel for Appellees/Cross Appellants




                           ORDER AMENDING OPINION

ROTH, Circuit Judge

              IT IS ORDERED that the published Opinion in the above case filed May
12, 2005, be amended as follows:

              On Page 5, change the citation for Wittekamp v. Gulf to reflect only the
"U.S." citation, i.e., 510 U.S. 917 (1993).

              On Page 6, paragraph 3, 3rd line, the id. page number for the Albright v.
Oliver citation should be changed from 812 to 271.




   *
    Judge Chertoff heard oral argument in this case but resigned prior to the time the
opinion was filed. The opinion is filed by a quorum of the panel. 28 U.S.C. § 46(d).
   **
    Honorable Norma L. Shapiro, Senior District Judge for the United States District
Court for the Eastern District of Pennsylvania, sitting by designation.
            On Page 7, 1st line, the id. page number should be changed from 813 to
273.




                                       By the Court,

                                       /s/ Jane R. Roth
                                       Circuit Judge


Dated: May 31, 2005